NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JOHN LUKE HENRY,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-1254
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 7, 2018.

Appeal from the Circuit Court for Charlotte
County; Donald H. Mason, Circuit Judge,
and John L. Burns, Acting Circuit Judge.

Howard L. Dimmig, II, Public Defender,
and Joanna Beth Conner, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


SILBERMAN, Judge.

             In this appeal filed pursuant to Anders v. California, 386 U.S. 738 (1967),

we affirm the revocation of John Luke Henry's drug offender probation and resulting

sentence for dealing in stolen property. We remand only for the trial court to correct the

written revocation order.
              An amended violation of probation (VOP) affidavit alleged five new law

violations that constituted violations of condition 5 of Henry's probation. At the VOP

hearing, the State informed the court it would proceed on four of the five new law

offenses as violations. After Henry admitted that he entered a plea to two of the

charges (battery on a law enforcement officer and resisting arrest with violence) and

had received six months in jail on them, the State informed the court it was striking the

two conditions to which he did not enter a plea. Thus, only two violations remained.

The trial court found Henry in violation based on the new law violations and revoked his

probation.

              Although there were only two violations of condition 5 remaining before

the trial court at the hearing, the revocation order shows four violations of condition 5.

Therefore, we remand for correction of the revocation order to reflect only two violations

of condition 5. See Allen v. State, 228 So. 3d 681, 681-82 (Fla. 2d DCA 2017)

(remanding for correction of revocation order to conform to the oral pronouncement).

              Affirmed and remanded.




CASANUEVA and MORRIS, JJ., Concur.




                                            -2-